Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed August 23, 2022.
Claims 6-8, 12, 13, 15 and 18-32 have been canceled.  Claims 1 and 14 have been amended. 
Claims 1-5, 9-11, 14, 16 and 17 are pending in the present application.
Claims 1-5, 9-11, 14, 16 and 17 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
Applicant's information disclosure statement (IDS) filed September 22, 2022 (1 page) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant's second IDS filed September 22, 2022 (1 page) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Nucleotide Sequence Disclosures
In the previous Office Action mailed March 7, 2022, it was noted that the application failed to comply with the sequence requirements of 37 C.F.R. §1.821-1.825.  In their response filed August 23, 2022, Applicants submitted a new sequence listing (e.g. CRF).  The present application is compliant with the sequence rules of 37 C.F.R. §1.821-1.825.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed March 7, 2022, claims 1-6 and 8-17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is moot against claims 6, 8, 12, 13 and 15 in view of Applicant’s Amendment filed August 23, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims to spell out the term, “ABCC11”.

In the previous Office Action mailed March 7, 2022, claims 1-6, 8-11, 16 and 17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is moot against claims 6 and 8 in view of Applicant’s Amendment filed August 23, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to limit to ABCC11 gene-inhibiting agents to small interfering RNAs (siRNAs).

Claim Rejections - 35 USC § 103
In the previous Office Action mailed March 7, 2022, claims 1-6, 8-12, 16 and 17 were rejected under 35 U.S.C. 103 as being obvious over U.S. Publication 2010/0328702 (“Edelson”), in view of Toyoda et al. (“Toyoda”) and further in view of Uemura et al. (“Uemura”).  This rejection is moot against claims 6, 8 and 12 in view of Applicant’s Amendment filed August 23, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed August 23, 2022 and in view of the new 35 USC § 103 detailed below: 
  
******
In the previous Office Action mailed March 7, 2022, claims 1 and 12-14 were rejected under 35 U.S.C. 103 as being obvious over U.S. Publication 2010/0328702 ( “Edelson”), in view of Toyoda et al. (“Toyoda”) and further in view of Uemura et al. (Uemura”) (Cancer Science, 2010 Vol. 101:2404-2410) and U.S. Publication 2011/0054005.  This rejection is moot against claims 12 and 13 in view of Applicant’s Amendment filed August 23, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed August 23, 2022 and in view of the new 35 USC § 103 detailed below: 

Applicant’s Amendment filed August 23, 2022 necessitated a new grounds of rejection as presented below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 9-11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over U.S. Publication 2010/0328702 (hereinafter, “Edelson”) (submitted and made of record on the IDS filed May 29, 2019), in view of Toyoda et al. (hereinafter, “Toyoda”) (PLOS One, 2016 Vol. 11:pages 1-23) (submitted and made of record on the IDS filed May 29, 2019) and further in view of Uemura et al. (hereinafter, “Uemura”) (Cancer Science, 2010 Vol. 101:2404-2410) and U.S. Patent Publication 2011/0054005 (hereinafter, “Naito”).
The claims are drawn to a method of treating an osmidrosis condition in a subject, comprising: administering a therapeutic agent that is a small interfering RNA (siRNA) in an amount that is effective to inhibit expression of an ATP-Binding Cassette Protein C11 (ABCC11) gene in a target cell of the subject to an osmidrosis-reducing level, wherein the siRNA includes a sequence that is at least 90% homologous to any one of SEQ ID NOs: 326 through 973, or a segment thereof having at least 15 consecutive nucleotides of any one of said sequences.
As per claim 1, Edelson discloses a method of treating an osmidrosis condition in a subject (a method of treating bromhidrosis (an osmidrosis condition) in a subject; paragraphs [0027], [0340], [0372], [0376]), comprising: administering a therapeutic agent (comprising administering a therapeutic agent; paragraphs [0027], [0229]) in an amount that is effective to inhibit expression of a gene (in an amount that in an amount that is effective to inhibit expression of a gene; paragraphs [0073], [0251]) in a target cell of the subject to an osmidrosis-reducing level (in a target cell of the subject to an osmidrosis-reducing level; paragraphs [0025], [0027], [0372], [0376]). 
Edelson does not disclose inhibiting expression of an ABCC11 gene. 
Toyoda discloses a method of treating an osmidrosis condition (a method of treating axillary osmidrosis; Abstract; page 2, second paragraph; page 18, third paragraph) comprising inhibiting expression of an ABCC11 gene in a target cell (comprising inhibiting expression of ABCC11 gene in a target cell; Figure 2; Abstract; page 9, second paragraph). 
Toyoda explicitly discloses at page 2, mid-page:
“The inhibition of ABCC11 is considered to be an effective way to prevent and/or treat axillary osmidrosis.”  

As per claim 2, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the osmidrosis condition includes axillary osmidrosis (wherein the osmidrosis condition includes axillary bromhidrosis (osmidrosis); paragraphs [0374], [0378], [0383]), pectoral osmidrosis, genital osmidrosis, or a combination thereof. 
As per claim 3, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein administration is performed locally at a situs of the condition (wherein compositions are administered locally to an affected site; paragraphs [0374], [0383]). 
As per claim 4, Edelson and Toyoda, in combination, disclose the method of claim 3, and Edelson further discloses wherein the situs includes one or more of the axillary regions (wherein the affected site includes the axillae (axillary region); paragraphs [0374], [0383]), the chest region, and the genital region. 
As per claim 5, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein administration is performed via injection, topical administration, transdermal administration, or a combination thereof (wherein administration is performed via topical and/or transdermal administration or via injection; paragraphs [0015], [0522]). 
As per claim 8, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the therapeutic agent is a member selected from the group consisting of small interfering RNAs (siRNAs) (wherein the therapeutic agent is a siRNA; paragraphs (0230]. [0236]. (0251]), micro RNAs (miRNAs) (miRNA; paragraphs (0236), [02571), morpholinos, antisense oligonucleotides (ASOs) (antisense oligonucleotides; paragraphs (0236) (02461), peptide nucleic acids (peptide nucleic acid; paragraph (02361), small molecule inhibitors, and combinations thereof. 
Further, regarding claims 10, 11 and 17, Uemura et al. teach the effects of decreasing the expression of ABCC11 by siRNA. Specifically, Uemura et al. teach:
Cells were transfected with siRNA oligonucleotides using the siPORT NeoFX Transfection Agent (Ambion, Austin, TX, USA) for 24 h to produce a final RNA concentration of 50 nM in serum free Opti-MEM (Invitrogen, Carlsbad, CA, USA). After transfection, total RNA was extracted, or the cells were cultured at 5000 per well in 96-well tissue culture plates for 2 h and incubated for 48 h after adding stepwise dilutions of MTA. Finally, the absorbance was measured by MTS solution as described above. We also investigated the intracellular MTX concentration by FPIA in PC-6 ⁄ MTA-1.6 cells (1x107) transfected with siRNA for 24 h after exposure to 80 µM MTX for 2 h as described above. The siRNA oligonucleotides for ABCC11 (predesigned siRNA, ID s39907 [namely siABCC11]) and the negative control siRNA (Silencer Negative Control 1 siRNA [namely siNEG]) were purchased from Ambion. 

It is noted that the siRNA ABC11 gene-inhibiting agent reduced ABCC11 gene expression at least 30% below baseline as seen in Figure 4.
Regarding claim 9 which recites particular doses, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.     
As per claim 10, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the therapeutic agent includes a self-delivery modification to facilitate uptake by the target cell (wherein the therapeutic agent includes one or more modifications, such as a lipid or cholesterol terminal conjugate, to facilitate uptake by the target cell; paragraph [02421). 
As per claim 11, Edelson and Toyoda, in combination, disclose the method of claim 1, and Edelson further discloses wherein the self-delivery modification includes one or more (wherein the self-delivery modification includes one or more; paragraph [02421) of lipids (lipids; paragraphs (0242), [03331), cholesterol (cholesterol; paragraph [02421), natural ligands, peptides, and chemical modifications. 
As per claim 16, Edelson teach the methods of their invention treat  disorders associated with sweat glands and therefore include apocrine cells.
Neither Edelson, Toyoda or Uemura teach a siRNA having a sequence that is at least 90% homologous to SEQ ID NO: 970, SEQ ID NO: 971, SEQ ID NO: 972, or SEQ ID NO: 973 of the present invention.
As per claim 1 and 14, Naito teach polynucleotides for causing RNA interference and methods of inhibiting gene expression using the same.  Specifically, Naito teaches a siRNA target sequence for ABCC11.  See Naito, SEQ ID NO. 70041.  It is noted that SEQ ID NO. 70041 of U Naito is 100% homologous to SEQ ID NO: 970 of the present invention.  Applicant is reminded that SEQ ID NO. 70041 is a siRNA target sequence for ABCC11.  See sequence alignment below, emphasis at bold: 

US-12-662-904-70041
; Sequence 70041, Application US/12662904
; GENERAL INFORMATION
;  APPLICANT: RNAi Co., Ltd.
;  APPLICANT:NAITO, Yuki
;  APPLICANT:FUJINO, Masato
;  APPLICANT:OGUCHI, Shinobu
;  APPLICANT:NATORI, Yukikazu
;  TITLE OF INVENTION: POLYNUCLEOTIDES FOR CAUSING RNA INTERFERENCE AND METHOD FOR INHIBITING GENE EXPRESSION USING THE SAME
;  FILE REFERENCE: 0230-0243PUS1
;  CURRENT APPLICATION NUMBER: US/12/662,904
;  CURRENT FILING DATE: 2010-05-11
;  PRIOR APPLICATION NUMBER: 11598052
;  PRIOR FILING DATE: 2012-01-18
;  PRIOR APPLICATION NUMBER: PCT/IB2005/00164
;  PRIOR FILING DATE: 2005-05-11
;  PRIOR APPLICATION NUMBER: JP 2004-232811
;  PRIOR FILING DATE: 2004-05-11
;  NUMBER OF SEQ ID NOS: 817670
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 70041
;  LENGTH: 19
;  TYPE: DNA
;  ORGANISM: Homo sapiens
;  FEATURE:
;  OTHER INFORMATION: siRNA target sequence for ABCC11 (NM_032583.2,160-178).
US-12-662-904-70041

  Query Match             100.0%;  Score 19;  DB 174;  Length 19;
  Best Local Similarity   52.6%;  
  Matches   10;  Conservative    9;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GUUUCAGGACUUAUUUAUA 19
              |:::||||||::|:::|:|
Db          1 GTTTCAGGACTTATTTATA 19

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Edelson, for including inhibiting expression of an ABCC11 gene, as previously disclosed by Toyoda, for the benefit of treating axillary osmidrosis, as ABCC11 wild-type is responsible for the high-secretion phenotypes in human apocrine glands, such as wet-type ear wax, and the risk of axillary osmidrosis (Toyoda, Abstract, page 18, third paragraph). 
Before the effective filing date of the claimed invention, a siRNA ABCC11 gene-inhibiting agent was known.  A person of ordinary skill in the art would have been motivated and expected reasonable success to use the siRNA ABCC11 gene-inhibiting agent of Uemura et al. and/or Naito in the method of Edelson, following the motivation of Toyoda. 
Therefore, claims 1-5, 9-11, 14, 16 and 17 would have been prima facie obvious over the combination of the prior art of before the effective filing date of the claimed invention.

Response to Arguments
In response to this rejection, Applicants argue that claim 1 has been amended to recite a method of treating an osmidrosis condition in a subject, comprising: administering a therapeutic agent that is a small interfering RNA (siRNA) in an amount that is effective to inhibit expression of an ATP-Binding Cassette Protein C11 (ABCC11) gene in a target cell of the subject to an osmidrosis-reducing level, wherein the siRNA includes a sequence that is at least 90% homologous to any one of SEQ ID NOs: 326 through 973, or a segment thereof having at least 15 consecutive nucleotides of any one of said sequences.
Applicants submit that Uemura does not recite: "wherein the siRNA includes a sequence that is at least 90% homologous to any one of SEQ ID NOs: 326 through 973, or a segment thereof having at least 15 consecutive nucleotides of any one of said sequences” and therefore, the combination of Edelson, Toyoda, and Uemura does not teach or suggest claim 1 as amended.  Applicants argue that the Office Action hopes to remedy this defect with Naito, and the Office Action further asserts that the SEQ ID NO. 70041 from Naito is 100% homologous to SEQ ID NO: 970 of the pending application. Applicants submit that Naito discloses a sequence listing that includes information on 817,651 sequences. Applicants assert that Naito does not disclose the name of the ABCC11 gene, does not disclose osmidrosis, and does not disclose methods of treating osmidrosis. 
Applicants argue that the skilled artisan would not be motivated to use any of the sequences from Naito because there would not be a reasonable expectation of success because of the massive number of sequences disclosed in Naito.  Applicants rely on the MPEP stating that: "A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art." 
Applicants submit that to combine the sequence data from Naito with Edelson/Toyoda/Uemura to arrive at claim 1 would require a massive amount of experimentation that would not be reasonably likely to result in success because finding the exactly 1 sequence out of the nearly 1 million different sequences in Naito that would be suitable for treating an osmidrosis condition in a subject would only be reasonably likely to result in success if the standard of reasonably likely could be construed as being about 1 in a million. Applicants point the Examiner to the MPEP 2143.02.11 stating that obviousness "does not require absolute predictability, however, at least some degree of predictability is required."
Applicants conclude that the combination of references would not be reasonably likely to result in success and as such, the rejection should be withdrawn.
Applicants arguments have been fully considered, but are not found persuasive because contrary to Applicant’s arguments, Naito does indeed disclose the name of the ABCC11 gene.  In fact, Naito are explicit that SEQ ID NO. 70041 of their invention is a siRNA target sequence for ABCC11.  


    PNG
    media_image1.png
    711
    773
    media_image1.png
    Greyscale

Naito disclose ABCC11 is GenBank Accession Number NM_032583.2.  It is noted GenBank Accession Number NM_032583.2 is an ATP-Binding Cassette Protein C11 gene as evidenced by GenBank Accession Number NM_032583.2, downloaded from Homo sapiens ATP-binding cassette, sub-family C (CFTR/MRP), member 11 - Nucleotide - NCBI (nih.gov) on September 30, 2022.
Therefore, a person of ordinary skill in the art would have been motivated and expected success to use the siRNA ABCC11 gene-inhibiting agent of Naito in the method of Edelson, following the motivation of Toyoda.
While the Examiner acknowledges that Naito discloses a sequence listing that includes information on 817,651 sequences, it is noted that given the fact that SEQ ID NO. 70041 Naito is identified explicitly as a siRNA target sequence for ABCC11, a person of ordinary skill in the art would have found it obvious and had a reasonable expectation of using SEQ ID NO. 70041 as a therapeutic agent comprising a siRNA effective to inhibit expression of an ABCC11 gene, absent some evidence to the contrary.  
In view of the foregoing, after consideration of all the evidence and facts, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635